Case 5:16-cv-10444-JEL-MKM ECF No. 1225-1 filed 08/07/20                     PageID.38510      Page 1 of
                                      1
  In Re: Flint Water Cases
  16-cv-10444
  Exhibit A – Proposed Bellwether Trial Deadlines


Bellwether Event                          Current Deadline                Proposed New Deadline
Plaintiffs’ Expert Reports and            August 7, 2020                  August 10, 2020
Disclosures Pursuant to Fed. R. Civ. P.
26(a)(2) and 3 dates for depositions
provided
Plaintiffs’ experts shall be deposed      August 27, 2020 – October 28,   August 31, 2020 – November 2,
                                          2020                            2020
Fed. R. Civ. P. 35 Examinations of        August 27, 2020                 September 1, 2020
Pool Three Claimants Begin
The Court shall inform the parties how    September 8, 2020               September 11, 2020
many bellwether plaintiffs’ cases will
be tried
Discovery completion date for Pool        September 14, 2020              September 17, 2020
Three Claimants
Selection process for bellwether          September 21, 2020              September 24, 2020
plaintiffs’ cases for trial
Completion of all Fed. R. Civ. P. 35      October 12, 2020                October 15, 2020
Examinations of Pool Three Claimants
Dispositive motions                       October 14, 2020                October 19, 2020
Responses to dispositive motions          November 5, 2020                November 9, 2020
Defendants’ Expert Reports and            November 9, 2020                November 12, 2020
Disclosures Pursuant to Fed. R. Civ. P.
26(a)(2) and 3 dates for depositions
provided
Replies in support of dispositive         November 20, 2020               November 23, 2020
motions
Defendants’ experts shall be deposed      November 27, 2020 – January     November 30, 2020 – February
                                          28, 2020                        1, 2021

Initial Bellwether Trial                  February 25, 2021               March 1, 2021
